DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-5) in the reply filed on 10/03/2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2020, 04/22/2021, and 05/12/2021 were considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one locking element formed inside the stop rib” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The at least one locking element is element 14 and the stop rib is element 13.  The stop rib is a circular element with an open center, like a washer or donut, and the only “inside” that such a structure has is the internal portion, in other words, the radially inner portion, form the inner wall inwards.  However, element 14 is on the outside of the stop rib.  Accordingly, the at least one locking element is not formed on the inside of the stop rib but rather the outside of the stop rib.  It is also noted that the stop rib may have a top and bottom but these structures are not the inside and outside of the stop rib.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the body further includes at least one retaining element, and wherein the fitting sleeve further includes at least one shoulder respectively located above and contacting with the retaining element so as to maintain the fitting sleeve on a closing position and not press downward when the fitting sleeve rotates to an opening position”.  It is unclear as to what is “not press downward”.  Is it the shoulder, the retaining element, or the fitting sleeve that is “not press downward”?  Additionally, it appears that “not press downward” is not grammatically correct.
In order to advance prosecution and to aid in clarifying the claim language the recitation “and not press downward when the fitting sleeve rotates to an opening position” has been removed from the claim language.
Claim 2 recites “at least one locking element formed inside the stop rib”.
The at least one locking element is element 14 and the stop rib is element 13.  The stop rib is a circular element with an open center, like a washer or donut, and the only “inside” that such a structure has is the internal portion, in other words, the radially inner portion, form the inner wall inwards.  However, element 14 is on the outside of the stop rib.  Accordingly, the at least one locking element is not formed on the inside of the stop rib but rather the outside of the stop rib.  
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lindermeir et al. (US 7021669), (hereinafter, Lindermeir).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Lindermeir discloses a gardening fluid connection device (see Figs. 1-3) comprising: a body (2) on which multiple retainers (the 5s) are retained (see Fig. 3): a resilient element (3); and a fitting sleeve (4) fitted on a first end of the body (when assembled), the fitting sleeve (4) including multiple spaced engagement teeth (the 7s), the resilient element abutting against the body and the fitting sleeve (when assembled, Col. 5, ln. 1 through Col. 7, ln. 45), the fitting sleeve rotating along the body reciprocatingly and pushing the resilient element (Col. 5, ln. 1 through Col. 7, ln. 45) so as to open or close the gardening fluid coupling device (Col. 5, ln. 1 through Col. 7, ln. 45), hence the multiple retainers (the 5s) of the body are removed or retained when the fitting sleeve presses the resilient element or is pushed by the resilient element (Col. 5, ln. 1 through Col. 7, ln. 45), respectively, so that the multiple retainers of the body connect with or remove from a water supply device (the multiple retainers of the body is made to or capable of connecting with or remove from a water supply device), respectively; wherein the body further includes at least one retaining element (20), and wherein the fitting sleeve further includes at least one shoulder (36 and 39) respectively located above and contacting with the retaining element (when assembled) so as to maintain the fitting sleeve on a closing position (Col. 5, ln. 1 through Col. 7, ln. 45), the shoulder removing from the retaining element of the body so that the fitting sleeve presses the resilient element to release the multiple retainers (Col. 5, ln. 1 through Col. 7, ln. 45) and the multiple retainers connect with or remove from the water supply device (the multiple retainers are made to or are capable of connecting with or removing from the water supply device).  
Re Clm 3: Lindermeir discloses wherein the body further includes a surround seat (11) arranged on a middle section thereof (see Fig. 3), and wherein the fitting sleeve includes a fixing seat (the seats of the 27s) formed on a middle section of an inner wall thereof (see Fig. 3) such that the resilient element abuts against the surround seat and the fixing seat (Col. 5, ln. 1 through Col. 7, ln. 45).  
Re Clm 4: Lindermeir discloses wherein the resilient element is a spring (see Fig. 3).  
Re Clm 5: Lindermeir discloses wherein each retaining element is a protrusion and each shoulder is elongated (see Figs. 1-3).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (note: claim 2 is also rejected under 35 USC § 112, and said rejection would need to be properly addressed before allowance could occur).
It is the recitation of “the multiple spaced engagement teeth of the fitting sleeve are pushed by the resilient element to abut against the stop rib of the body, and includes at least one locking element formed inside the stop rib, each locking element being located on a side of each spaced engagement tooth and a width of each spaced engagement tooth being equal to a rotation distance of the fitting sleeve” that distinguishes the claimed subject matter over the art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US- 20090020169 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/17/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679